Birchard, J.,
dissenting.
My reason for not assenting to the opinion of the court, is a belief that the demurrer to the replication, which is defective, reaches the plea to the second and third oounts, and presents to the court, as matter of law, the question, whether this suit is barred by the Pennsylvania statute of limitations, as that statute is interpreted by the courts of Pennsylvania. And that the point should be determined by a reference to the decisions of their courts, without the intervention of a jury.